 
Exhibit 10.3


COMMON STOCK PURCHASE AGREEMENT


AGREEMENT entered into as of the 14th day of November, 2007, by and
between Heratsi Pharmaceuticals, Inc., a Delaware corporation with an address at
933 Mamaroneck Avenue, Suite 103, Mamaroneck, NY 10543 (the “Company”) and
Appian International, LLC, a New Mexico limited liability company with an
address at 5 Viaggio Lane, Foothill Ranch, CA 92610 (the “Purchaser”).


WHEREAS, the Purchaser desires to purchase, and the Company desires to sell, an
aggregate of 14,000,000 shares (the “Shares”) of the Company’s common stock, par
value $.0001 per share (the “Common Stock”) upon the terms and conditions
hereof.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Purchaser and the Company hereby agree as follows:


SECTION 1: SALE OF THE SHARES

 
1.1 Sale of the Shares. Subject to the terms and conditions hereof, the Company
will sell and deliver to the Purchaser and the Purchaser will purchase from the
Company, upon the execution and delivery hereof, the Shares for an aggregate
purchase price (the “Purchase Price”) equal to fifty thousand dollars ($50,000),
to be paid as follows: (a) $16,700 upon the execution and delivery of this
Agreement (the “Cash Portion of the Purchase Price”) and (b) a promissory note,
in the form annexed hereto as Exhibit A (the “Note”) for $33,300 shall be
delivered to the Company upon the execution and delivery hereof. The Note shall
provide that the principal amount therein shall be paid no later than two
business days after the Company has (i) completed a transaction pursuant to
which the Issuer is no longer a “shell company” as defined in Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended and (ii) has
received approval to commence the trading of its securities on the Pink Sheets
LLC, the Nasdaq Over-the-Counter Bulletin Board or other established trading
market equivalent or better thereto. The sale of the Shares shall be subject to
the other terms and conditions described and set forth in the Note. Upon
issuance the Shares, as well as blank stock powers with respect thereto, will be
deposited with Feldman Weinstein & Smith LLP, as escrow agent under an Escrow
Agreement in the form annexed hereto as Exhibit B, with the terms and conditions
of such Escrow Agreement being incorporated by reference herein as if made a
part hereof.
 
SECTION 2: CLOSING DATE; DELIVERY


2.1 Closing Date. The closing of the purchase and sale of the Shares hereunder
(the “Closing”) shall be held immediately following the execution and delivery
of this Agreement.


2.2 Delivery at Closing. At the Closing, the Company will deliver to the
Purchaser a stock certificate registered in the Purchaser’s name, representing
the number of Shares to be purchased by Purchaser hereunder, against payment of
the purchase price therefor as indicated above. At the Closing, the Purchaser
shall pay the Cash Portion of the Purchase Price and deliver the Note. Prior to
Closing, all outstanding indebtedness of the Company to Anna Kazanchyan, M.D.
shall have been canceled or converted to equity. Prior to Closing, Issuer shall
have increased the size of its Board of Directors to two, Chris Lotito shall
have been elected to fill the vacancy created thereby, and Purchaser shall have
received the resignation of Anna Kazanchyan, M.D. as a director and received the
resignation of Anna Kazanchyan, M.D. as officer effective upon the consummation
of the sale of the Shares hereunder. Schedule 14F of the Securities and Exchange
Commission shall have been duly filed and mailed to the sole stockholder of the
Company at least ten days prior to Closing.
 
1

--------------------------------------------------------------------------------




SECTION 3: REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER


The undersigned Purchaser hereby represents, warrants to and covenants with the
Company as follows:
 
3.1 Transfer of Shares. The Shares have not been registered under the Securities
Act and cannot be sold or otherwise transferred without an effective
registration or an exemption therefrom, but may not be sold pursuant to the
exemptions provided by Section 4(1) of the Securities Act or Rule 144 under the
Securities Act, in accordance with the letter from Richard K. Wulff, Chief of
the Office of Small Business Policy of the Securities and Exchange Commission’s
Division of Corporation Finance, to Ken Worm of NASD Regulation, Inc., dated
January 21, 2000. Purchaser agrees that it will not effect any direct or
indirect transfer of the Shares, nor any right or option of any third party to
acquire the Shares, until that certain Promissory Note, of even date herewith,
made by the Issuer in favor of Anna Kazanchyan, M.D., shall be paid or canceled
pursuant to the terms thereof.


3.2 Experience. The undersigned has such knowledge and experience in financial
and business matters that the undersigned is capable of evaluating the merits
and risks of investment in the Company and of making an informed investment
decision. The undersigned has adequate means of providing for the undersigned's
current needs and possible future contingencies and the undersigned has no need,
and anticipates no need in the foreseeable future, to sell the Shares for which
the undersigned subscribes. The undersigned is able to bear the economic risks
of this investment and, consequently, without limiting the generality of the
foregoing, the undersigned is able to hold the Shares for an indefinite period
of time and has sufficient net worth to sustain a loss of the undersigned's
entire investment in the Company in the event such loss should occur. Except as
otherwise indicated herein, the undersigned is the sole party in interest as to
its investment in the Company, and it is acquiring the Shares solely for
investment for the undersigned's own account and has no present agreement,
understanding or arrangement to subdivide, sell, assign, transfer or otherwise
dispose of all or any part of the Shares subscribed for to any other person.


3.3 Investment; Access to Data. The undersigned has carefully reviewed and
understands the risks of, and other considerations relating to, a purchase of
the Common Stock and an investment in the Company. The undersigned has been
furnished materials relating to the Company, the private placement of the Common
Stock or anything else that it has requested and has been afforded the
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering and obtain any additional information which the
Company possesses or can acquire without unreasonable effort or expense.
Representatives of the Company have answered all inquiries that the undersigned
has made of them concerning the Company, or any other matters relating to the
formation and operation of the Company and the offering and sale of the Common
Stock. The undersigned has not been furnished any offering literature other than
the materials that the Company may have provided at the request of the
undersigned; and the undersigned has relied only on such information furnished
or made available to the undersigned by the Company as described in this
Section. The undersigned is acquiring the Shares for investment for the
undersigned's own account, not as a nominee or agent and not with the view to,
or for resale in connection with, any distribution thereof. The undersigned
acknowledges that the Company is a start-up company with no current operations,
assets or operating history, which may possibly cause a loss of Purchaser’s
entire investment in the Company.


3.4 Authorization. (a) This Agreement, upon execution and delivery thereof, will
be a valid and binding obligation of Purchaser, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization and
moratorium laws and other laws of general application affecting enforcement of
creditors' rights generally.


(b) The execution, delivery and performance by Purchaser of this Agreement and
compliance therewith and the purchase and sale of the Shares will not result in
a violation of and will not conflict with, or result in a breach of, any of the
terms of, or constitute a default under, any provision of state or Federal law
to which Purchaser is subject, or any mortgage, indenture, agreement,
instrument, judgment, decree, order, rule or regulation or other restriction to
which the Purchaser is a party or by which the undersigned Purchaser is bound,
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of Purchaser pursuant to any such term.
 
2

--------------------------------------------------------------------------------




3.5 Accredited Investor. Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D under the Securities Act of 1933, as amended.


3.6 Proceedings and Orders. Neither Purchaser, nor any director, officer,
affiliate or 5% or greater shareowner of Purchaser, during the last ten years,
was a party to a civil proceeding of a judicial or administrative body of
competent jurisdiction and as a result of such proceeding was or is subject to a
judgment, decree or final order enjoining future violations of, or prohibiting
or mandating activities subject to, federal or state securities laws or finding
any violation with respect to such laws, or has been convicted of fraud or
felony charges or restricted in conducting any business activity.


3.7 No Binding Agreements or Other Commitments. Purchaser has not entered into
any binding letter of intent, agreement or any other commitment with a third
party involving, on behalf of or for the benefit of the Company. Purchaser has
made full disclosure to the Company with regard to any pending negotiations and
understandings with third parties involving, on behalf of or for the benefit of
the Company.



SECTION 4: MISCELLANEOUS


4.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York, without regard to conflicts of laws principles
thereof.


4.2 Survival. The terms, conditions and agreements made herein shall survive the
Closing.


4.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.


4.4 Entire Agreement; Amendment; Waiver. This Agreement constitutes the entire
and full understanding and agreement between the parties with regard to the
subject matter hereof. Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by all the parties hereto.


4.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together, shall constitute
one instrument.




[Remainder of Page Intentionally Left Blank]




3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the day
and year first above written.


HERATSI PHARMACEUTICALS, INC.






By:           /s/ Anna Kazanchyan, M.D.

--------------------------------------------------------------------------------

Name: Anna Kazanchyan, M.D.
Title: President


 
APPIAN INTERNATIONAL, LLC






By:          /s/ Chris Lotito

--------------------------------------------------------------------------------

Name: Chris Lotito
Title: Acting Manager




4

--------------------------------------------------------------------------------


 
EXHIBIT A


PROMISSORY NOTE


Loan Amount: $33,300 (Thirty Three Thousand Three Hundred Dollars: U.S. Dollars)
(the “Loan Amount”)
Date: November __, 2007
 
This Promissory Note (the “Note”) is executed as of this date first written
above by Appian International, LLC, a New Mexico limited liability company with
an address at 5 Viaggio Lane, Foothill Ranch, CA 92610 (the “Borrower”), in
favor of Heratsi Pharmaceuticals, Inc., a Delaware corporation having its
offices at 933 Mamaroneck Avenue, Suite 103, Mamaroneck, NY 10543 (the
“Lender”).
 
FOR VALUE RECEIVED, the receipt and sufficiency of which are hereby acknowledged
by the delivery and control of Heratsi Pharmaceuticals, Inc., the undersigned
Borrower hereby promises to pay to the order of the Lender at 933 Mamaroneck
Avenue, Mamaroneck, NY 10543, or such other place as Lender may designate in
writing, the principal sum of $33,300, with interest thereon at an annual rate
equal to nine and one-quarter percent (9.25%). The payments shall be by wire
transfer of funds to an account designated by Lender in writing to Borrower.
 
The entire outstanding unpaid principal balance of and accrued interest on this
Note shall, if not previously paid, be finally due and payable (the “Maturity
Date”) in cash within two business days after the Lender has (i) completed a
transaction (a “Shell Merger”) pursuant to which the Lender is no longer a
“shell company” as defined in Rule 12b-2 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and (ii) has received
approval to commence the trading of its securities on the Pink Sheets LLC, the
Nasdaq Over-the-Counter Bulletin Board or other established trading market
equivalent or better thereto (the “Market Approval”). If Borrower shall fail to
pay the outstanding principal balance of this Note when required, or any other
Event of Default (as hereinafter defined) shall occur, interest shall accrue at
the Default Rate (as herein defined).
 
The Borrower, in its discretion, may prepay the principal sum, in full or in
part, with accrued interest thereon, at any time without any pre-payment
penalty.
 
Any payment made by Borrower, via the mail, shall be deemed received by Lender
when actually received by Lender. All payments must be made promptly on the due
date of each payment as required herein, time being of the essence. Borrower
hereby expressly assumes all risks of loss or liability resulting from
non-delivery of any payments transmitted by mail or in any other manner.
 
No delay or failure of Lender in exercising any right, remedy, power or
privilege under this Note or pursuant to any applicable law shall be deemed to
constitute a course of conduct inconsistent with Lender’s right at any time,
before or after any default hereunder to demand strict adherence to the terms of
this Note.
 
The failure of the Borrower to pay principal on the Note when due hereunder or
any other breach by the Borrower of its obligations under this Note shall
constitute an “Event of Default” under this Note. It also shall be deemed an
Event of Default hereunder if Borrower shall fail to use its best efforts to
cause the Lender to timely make any required filings with the Securities and
Exchange Commission under the Exchange Act, unless an extension of time is
permitted and claimed under Rule 12b-25 promulgated under the Exchange Act.


The following also shall be deemed Events of Default hereunder:


(i) Borrower shall fail to observe or perform any obligation or shall breach any
term or provision of this Note and such failure or breach shall not have been
remedied within five days after the date on which notice of such failure or
breach shall have been delivered;
 
5

--------------------------------------------------------------------------------




(ii) Borrower shall fail to observe or perform any of their respective
obligations owed to Lender or any other covenant, agreement, representation or
warranty contained in, or otherwise commit any breach hereunder, under the
Common Stock Purchase Agreement between Borrower and Lender of even date
herewith or in any other agreement executed in connection herewith or therewith;


(iii) Borrower or any of its subsidiaries shall commence, or there shall be
commenced against Borrower or any subsidiary a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or Borrower or any subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Borrower or any subsidiary, or there is
commenced against Borrower or any subsidiary any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 60 days; or Borrower
or any subsidiary is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or Borrower or
any subsidiary suffers any appointment of any custodian or the like for it or
any substantial part of its property which continues undischarged or unstayed
for a period of 60 days; or Borrower or any subsidiary makes a general
assignment for the benefit of creditors; or Borrower or any subsidiary shall
fail to pay, or shall state that it is unable to pay, or shall be unable to pay,
its debts generally as they become due; or Borrower or any subsidiary shall call
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or Borrower or any subsidiary shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by Borrower or
any subsidiary for the purpose of effecting any of the foregoing; or


(iv) Borrower or any subsidiary shall default or an event of default shall exist
in any of its respective obligations under any other note or any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement of Borrower or any subsidiary,
whether such indebtedness now exists or shall hereafter be created and such
default shall result in such indebtedness becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable,
including without limitation, any other notes of the Borrower in favor of the
Lender hereunder.


If an Event of Default shall occur hereunder, unless another remedy is expressly
provided for herein, the entire unpaid principal balance and all accrued
interest under this Note shall become immediately due and payable together with
(to the extent permitted under applicable law) any and all costs and attorneys
fees incurred by Lender in collecting or enforcing the payment.


If a Shell Merger has not been completed within one year of the date of this
Note, and, at anytime thereafter, unless all principal and interest outstanding
on this Note shall have previously been paid, upon written notice from Dr. Anna
Kazanchyan to Lender, under the terms of that certain Promissory Note in favor
of Dr. Kazanchyan, dated as of the date hereof (the “Kazanchyan Note”) and upon
written notice to the escrow agent under the Escrow Agreement, Borrower
immediately shall return to Lender the fourteen million shares (14,000,000) of
Common Stock then held in escrow in exchange for the cancellation of this Note,
and Lender shall receive from the escrow agent and issue, for a nominal purchase
price equal to the par value thereof, fourteen million (14,000,000) shares of
Common Stock to Dr. Anna Kazanchyan (“Kazanchyan Shares”). Such Kazanchyan
Shares shall represent all then outstanding shares of capital stock of the
Borrower, on a fully diluted basis. The parties shall take such action and
effect such filings as may be necessary, at the expense of Borrower, applicable
securities laws to ensure that the actions described herein are in compliance
therewith. Borrower’s failure to take any action described herein shall be
deemed an Event of Default hereunder.
 
6

--------------------------------------------------------------------------------




If a Shell Merger has been completed within one year of the date of this Note,
but as of the one year anniversary of this Note Borrower has not received Market
Approval, then notwithstanding failure to receive Market Approval, all then
outstanding principal and interest hereon shall become immediately due and
payable without demand by Lender. Borrower’s failure to take any action
described herein shall be deemed an Event of Default hereunder.


Until this Note is paid in full, Lender shall not issue any shares of its Common
Stock nor any direct or indirect rights to receive or acquire shares of Common
Stock other than in connection with a Shell Merger and thereafter, and Lender
shall not effect any forward or reverse stock split, recapitalization,
reorganization or the like prior to completion of a Shell Merger without
Borrower’s prior written consent.
 
If there is any Event of Default hereunder the entire balance of principal of
the Loan Amount then outstanding shall bear interest at 25% per annum (“Default
Rate”) thereafter. Such interest shall accrue from the date of this Note until
paid.
 
If there is any Event of Default hereunder, all payments hereunder shall be
applied first to the payment of accrued and unpaid interest on the principal of
this Note, accrued at the Default Rate as hereinafter provided; and second, to
the reduction of principal of this Note.
 
Borrower hereby waives presentment for payment, demand, protest, notice of
non-payment, notice of protest and diligence in collecting or bringing suit, and
agrees to any extension of time and partial payment before, at or after maturity
and further agrees that, if this Note is not paid when due or suit is brought,
to pay reasonable costs of collection including reasonable attorney’s fees. The
Borrower’s liabilities shall be with recourse and shall be absolute and
unconditional without regard to the liability of any other parties hereto.
 
Upon the occurrence of an Event of Default, the Lender shall have the right to
exercise any or all remedies it may have under applicable law. The Lender may
designate a third party to enforce such remedies.
 
The provisions of this Note and of all agreements between the Borrower and the
Lender are hereby expressly limited so that in no contingency or event
whatsoever shall the amount paid, or agreed to be paid, to the Lender for the
use, forbearance, or retention of the Loan Amount exceed the maximum amount
permissible under applicable law. If, from any circumstance whatsoever, the
performance or fulfillment of any provision hereof or of any other agreement
between the Borrower and the Lender shall, at the time performance or
fulfillment of such provision shall be due, exceed the limit for interest
prescribed by law, then, ipso facto, the obligation to be performed or fulfilled
shall be reduced to such limit, and if, from any circumstance whatsoever, the
Borrower should ever receive as interest an amount which would exceed the
highest lawful rate, the amount which would be excessive Interest shall be
applied to the reduction of the principal balance owing hereunder (or, at the
Lender’s option, or if no principal shall be outstanding, be paid over to the
Borrower) and not to the payment of interest.
 
If any provision hereof shall, for any reason and to any extent, be invalid or
unenforceable, then the remainder of the instrument in which such provision is
contained, the application of the provision to other persons, entities or
circumstances, and any other instrument referred to herein shall not be affected
thereby but instead shall be enforceable to the maximum extent permitted by law.
 
When used in this Note, the singular number shall include the plural, the plural
shall include the singular and the use of any gender shall include all genders.
The term “Borrower” as used herein shall include the original Borrower of this
Note and any party who may subsequently become primarily liable for the payment
hereof. This Note may be assigned or transferred by Borrower. The term “Lender”
as used herein shall mean the original payee of this Note or, if this Note is
transferred, the then holder of this Note, provided that, until written notice
is given to the Borrower designating another party as the Lender, the Borrower
may consider the Lender to be the original Lender or the party last designated
as the Lender in a written notice to the Borrower. Notwithstanding the
foregoing, Borrower may not assign or transfer the Note or any of its
obligations hereunder without the prior written consent of Lender, in its sole
discretion, and in the event Borrower assigns or transfers the Note, it will
remain liable for any default by the assignee. The parties agree that time is of
the essence under this Note with regard to all obligations to be performed
hereunder by the Borrower.
 
7

--------------------------------------------------------------------------------


 
All notices, consent or other instruments or communications provided for under
this Note shall be in writing, signed by the party giving the same, and shall be
deemed properly given and received (i) the date delivered, if delivered by
personal delivery or overnight courier as against written receipt therefore or
by confirmed facsimile transmission or (ii) three business days after mailed, if
sent by registered or certified mail, postage prepaid, to the address set forth
above, or to such other address as a party may designate by written notice to
the other party. Notwithstanding the foregoing, any payment of cash or Common
Stock by Borrower hereunder shall be deemed given only when actually received by
Lender.
 
Regardless of the place of its execution, this Note shall be construed and
enforced in accordance with the laws of the State of Delaware for contracts to
be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws.
 


AGREED TO AND ACCEPTED this ____ day of November 2007:
 
Lender:         Heratsi Pharmaceuticals, Inc.
 
   __________________________________________
   By: Anna Kazanchyan, M.D., President


Borrower:  Appian International, LLC
 
   ___________________________________________
   By: Chris Lotito, Acting Manager


8

--------------------------------------------------------------------------------




EXHIBIT B


ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is made as of November __, 2007, by and
among Anna Kazanchyan, M.D., with an address at 25 Allegra Court, White Plains,
NY 10603 (“Kazanchyan”), Appian International, LLC, a New Mexico limited
liability company with an address at 5 Viaggio Lane, Foothill Ranch, CA 92610
(“Appian”), Heratsi Pharmaceuticals, Inc., a Delaware corporation with an
address at 933 Mamaroneck Avenue, Suite 103, Mamaroneck, NY 10543 (the
“Company”) and Feldman Weinstein & Smith LLP, having an address at 420 Lexington
Avenue, Suite 2620, New York, NY 10170 (the “Escrow Agent”). Capitalized terms
used but not defined herein shall have the meanings set forth in the Promissory
Notes, Common Stock Purchase Agreement and Redemption Agreement referred to in
the recitals. Hereinafter, Kazanchyan, Appian and the Company shall be referred
to as the “Parties”, each a “Party.”


WHEREAS, the Escrow Agent has been advised that the Company has sold an
aggregate of 14,000,000 shares (the “Appian Shares”) of its common stock, par
value $.0001 per share (the “Common Stock”) to Appian in consideration for
$16,700 cash and that certain promissory note in the principal amount of $33,300
issued by Appian in favor of the Company (the “Appian Note”), pursuant to that
certain common stock purchase agreement, dated as of the date hereof, by and
between the Company and Appian (the “Common Stock Purchase Agreement”);


WHEREAS, the Escrow Agent also has been advised that the Company has purchased
an aggregate of 14,000,000 shares (the “Kazanchyan Shares” and together with the
Appian Shares, the “Shares”) of Common Stock from Kazanchyan in consideration
for $16,700 cash and that certain promissory note in the principal amount of
$33,300 issued by the Company in favor of Kazanchyan (the “Kazanchyan Note” and
together with the Appian Note, the “Notes”), pursuant to that certain redemption
agreement, dated as of the date hereof, by and between the Company and
Kazanchyan (the “Redemption Agreement”);


WHEREAS, the Parties have requested that the Escrow Agent hold in escrow and
then distribute the Shares to be released to certain Parties pursuant to this
Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
ARTICLE I
TERMS OF ESCROW


1.1  The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the Shares, as well as blank stock
powers with respect thereto, pursuant to the terms hereof. The Shares and blank
stock powers will be held by the Escrow Agent in a secured location.
 
1.2 The Shares shall be issued to the Parties and released by the Escrow Agent
as follows:
 
(a)  If under the terms and conditions set forth in the Notes, the Common Stock
Purchase Agreement and Redemption Agreement, a Party believes that certain
Shares may be released from the Escrow Agent, then such Party (the “Requesting
Party”) shall send written notice to the Escrow Agent via facsimile at (212)
997-4242 (the “Request Notice”). Such Request Notice shall constitute
irrevocable instructions to the Escrow Agent to release and issue the Shares to
the Party specified in the Request Notice.
 
(b) Upon receipt of the Request Notice, the Escrow Agent shall send written
notice (the “Release Notice”) to all Parties except the Requesting Party (the
“Remaining Parties”), indicating that it received the Request Notice to release
the Shares. If the Remaining Parties each do not object in writing within three
business days of receiving the Release Notice, the Escrow Agent shall release
the Shares as provided for in the Request Notice.
 
9

--------------------------------------------------------------------------------


 
(c) In the event the Escrow Agent shall receive written objection from either or
both of the Remaining Parties within three business days from such Party’s
receipt of the Release Notice, the Escrow Agent shall not release the Shares
unless and until all of the Parties have sent written instruction (the
“Instruction”) to the Escrow Agent by facsimile at (212) 997-4242 indicating
that the Parties have reached an agreement concerning the Shares and instructing
the Escrow Agent as to the disposition of the Shares. The Escrow Agent shall
release the Shares in such manner as set forth in the Instruction. If the Escrow
Agent does not receive an Instruction within five business days from the receipt
of a written objection, Escrow Agent shall have the right, but not the
obligation, to deposit the Shares with the clerk of a court in New York County,
New York State and give written notice of such deposit to the Parties. Upon such
deposit or other disbursement in accordance with the terms of this Agreement,
Escrow Agent shall be relieved and discharged from all further obligations and
responsibilities hereunder. The Escrow Agent shall not incur any liability
whatsoever for acting upon any notice, direction, waiver, receipt, consent,
certificate, authorization, power of attorney or other paper or document
purporting and believed by the Escrow Agent to be genuine and to be signed and
presented by the proper person or persons.
 
1.3 The parties acknowledge that, although the Escrow Agent is holding the
Shares, the Escrow Agent is acting solely as a stakeholder at their request and
for their convenience and that Escrow Agent shall not be liable to either party
for any act or omission on its part unless taken or suffered in bad faith or in
willful disregard of this contract on the part of Escrow Agent.


ARTICLE II
MISCELLANEOUS

 
2.1 No waiver of any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
2.2 Unless otherwise specified herein, all notices or other communications
required or permitted hereunder shall be in writing, and shall be sent by fax,
overnight courier, registered or certified mail, postage prepaid, return receipt
requested, and shall be deemed properly given and received as set forth in the
Note.
 
2.3 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors, assigns, heirs and legatees of the parties hereto.
 
2.4 This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by their respective agents duly authorized in writing
or as otherwise expressly permitted herein.
 
2.5 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
10

--------------------------------------------------------------------------------


 
2.6 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York.
 
2.7 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, Appian, Kazanchyan and the
Escrow Agent.
 
2.8 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith, excepting only its own gross negligence or willful misconduct,
and any act done or omitted by the Escrow Agent pursuant to the advice of the
Escrow Agent’s attorneys-at-law (other than Escrow Agent itself) shall be
conclusive evidence of such good faith.
 
2.9 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
2.10 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Common Stock Purchase Agreement, Redemption
Agreement or any documents or papers deposited or called for thereunder or
hereunder.
 
2.11 The Escrow Agent shall be entitled to employ such legal counsel, and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor. The Escrow Agent has acted as legal counsel for the Company, and may
continue to act as legal counsel for the Company from time to time,
notwithstanding its duties as the Escrow Agent hereunder. Each of the parties
hereto consents to the Escrow Agent in such capacity as legal counsel for the
Company and waives any claim that such representation represents a conflict of
interest on the part of the Escrow Agent. The Company understands that the
Company and the Escrow Agent are relying explicitly on the foregoing provision
in entering into this Escrow Agreement.
 
2.12 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by written notice to the Company,
Kazanchyan and Appian. In the event of any such resignation, the Company,
Kazanchyan and Appian shall appoint a successor Escrow Agent.
 
2.13 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
2.14 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the Shares held by the
Escrow Agent hereunder, the Escrow Agent is authorized and directed in the
Escrow Agent’s sole discretion (i) to retain in the Escrow Agent’s possession
without liability to anyone all or any part of said Shares until such disputes
shall have been settled either by mutual written agreement of the parties
concerned by a final order, decree or judgment of a board of arbitration or a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but the Escrow Agent shall be under no duty
whatsoever to institute or defend any such proceedings, or (ii) to deliver the
Shares and any other property and documents held by the Escrow Agent hereunder
to a state or Federal court having competent subject matter jurisdiction and
located in the State and City of New York in accordance with the applicable
procedure therefor.
 
11

--------------------------------------------------------------------------------


 
2.15 The Company, Kazanchyan and Appian agree jointly and severally to indemnify
and hold harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses
(including reasonable attorneys’ fees) in any way arising from or relating to
the duties or performance of the Escrow Agent hereunder or the transactions
contemplated hereby or by the Common Stock Purchase Agreement and Note other
than any such claim, liability, cost or expense to the extent the same shall
have been determined by final, nonappealable judgment of a court of competent
jurisdiction to have resulted from the willful misconduct of the Escrow Agent.
 
2.16  This Agreement and any amendment or modification of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.



[Remainder of Page Intentionally Left Blank]


12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
this __ day of November, 2007.
 
PARTIES:

 
ANNA KAZANCHYAN, M.D.





By: _______________________________________
Anna Kazanchyan, M.D.





APPIAN INTERNATIONAL, LLC





By: _______________________________________
Chris Lotito, Acting Manager




HERATSI PHARMACEUTICALS, INC.





By: ______________________________________
Anna Kazanchyan, M.D., President


 
ESCROW AGENT:
 
FELDMAN WEINSTEIN & SMITH LLP





By: ____________________________________
David N. Feldman, Partner




13

--------------------------------------------------------------------------------


 
 